      Case: 1:19-cv-03057 Document #: 40 Filed: 01/13/20 Page 1 of 2 PageID #:74




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

MATTHEW ZETTLE,                                )
    Plaintiff,                                 )
                                               )
v.                                             )                 No. 19 cv 3057
                                               )                 Hon. Judge Rowland
                                               )
FAKHOURI, ET. AL.,                             )
    Defendants.                                )



                       JOINT AND AGREED DISCOVERY SCHEDULE

     1. Pursuant to the Magistrate’s Order, the parties have conferred and agree upon the

following dates for discovery:

     2. All fact discovery to be completed by May 30, 2020;

     3. Parties to identify experts, if any, by July 30, 2020;

     4. Expert discovery to be concluded by August 31, 2020.



                                                       RESPECTFULLY SUBMITTED:

                                                       By: s/ Michael I. Leonard

                                                            Counsel for Plaintiff

LEONARDMEYER, LLP
Michael I. Leonard
Rebecca S. Chacko
120 N. LaSalle Street, 20th Floor
Chicago, Illinois 60602
(312)380-6659 (direct)
(312)264-0671 (fax)
mleonard@leonardmeyerllp.com
rchacko@leonardmeyerllp.com
     Case: 1:19-cv-03057 Document #: 40 Filed: 01/13/20 Page 2 of 2 PageID #:74




                               CERTIFICATE OF SERVICE

       The undersigned states that on January 13, 2020, she caused the above to be served on

Defendant’s counsel of record by way of ECF filing.



                                           RESPECTFULLY SUBMITTED,

                                           By: s/Rebecca Chacko

                                           Counsel for Plaintiff
